DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Information Disclosure Statement
2.          The information disclosure statements (IDS) were submitted on the following: 12/14/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claim(s) 1-3, 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al., US 2017/0263557 A1.

Claim 1. Clevenger et al., disclose a fin field effect transistor (Fin-FET) device structure (such as the one in fig. 6), comprising: 
-a fin structure (item 5, fig. 6, [0062]) formed over a substrate (not shown); 
-a gate structure (such as item 10) formed over the fin structure (5); 
-a source/drain (S/D) structure (item 12) formed over the fin structure and adjacent to the gate structure (10); 
-an S/D contact structure (item 16) formed over the S/D structure and adjacent to the gate structure (10); 
-a protection layer (item 25) formed on the S/D contact structure (16), wherein the protection layer has a bottommost surface in direct contact with a topmost surface of the S/D contact structure (as seen in the structure of fig. 6).
Clevenger appears to not specify that the protection layer (25) and the S/D contact structure are made of different materials. However, [0036] of Clevenger indicates that in one embodiment, the second contact portion 25 may be provided by a cobalt (Co) deposited material, which is selectively formed on a first contact portion 20, such as a first contact portion 20 that is composed of copper (Cu). 

Therefore, to fabricate modern integrated circuits such as, Digital Integrated Circuits, Analog Integrated Circuits, Mixed Integrated Circuits, Logic Circuits, and Comparators. It would have been obvious to one ordinary skill in the art at the time the invention was made or before the effective filing date of the claimed invention to a person having ordinary skill in the art to form integrated circuits with protection layer and S/D contact structure made of different materials, because the interconnection would increase the limits of performance and density of modern ultra large scale integrated (ULSI) circuits.

Claim 2. Clevenger discloses the fin field effect transistor (Fin-FET) device structure as claimed in claim 1, further comprising: a dielectric layer (such as item 13, fig. 6) formed over the gate structure, wherein a top surface of the protection layer (item 25) is higher than a top surface of the dielectric layer (as seen in the structure of fig. 6).

Claim 3. Clevenger discloses the fin field effect transistor (Fin-FET) device structure as claimed in claim 1, further comprising: a dielectric layer (such as item 31, fig. 6) formed over the gate structure, wherein the protection layer is embedded in the dielectric layer, as seen in the structure of fig. 6.

Claim 7. Clevenger discloses the fin field effect transistor (Fin-FET) device structure as claimed in claim 1, wherein a sidewall of the protection layer is aligned with a sidewall of the S/D contact structure, as seen in the structure of fig. 6.

Claim 8. Clevenger discloses the fin field effect transistor (Fin-FET) device structure as claimed in claim 1, wherein the protection layer (25) has a curved bottom surface, as seen in the structure of fig. 6.

                                             Allowable Subject Matter
5.	Claims 4-6, 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 4 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising: a S/D conductive plug formed over the protection layer, wherein the S/D conductive plug is electrically connected to the S/D contact structure by the protection layer.

(B)	Claim 5 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising: a metal silicide layer formed over the S/D structure, wherein the metal silicide layer is between the S/D structure and the S/D contact structure.
(C)	Claim 6 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising: a barrier layer surrounding the S/D contact structure, wherein the protection layer is not formed on the barrier layer. 

(D)	Claim 9 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising: a barrier layer over the protection layer, wherein a bottom surface of the barrier layer covers a top surface of the protection layer. 

6.  	Claims 10-20 allowed.
                                                                         Reasons for Allowance
7.	The following is an examiner's statement of reasons for allowance:
8. 	Regarding claims 10-15, the prior art failed to disclose or reasonably suggest a source/drain (S/D) contact structure formed adjacent to the gate structure; and a protection layer formed on the S/D contact structure, wherein a sidewall of the protection layer is aligned with a sidewall of the S/D contact structure.
9. 	Regarding claims 16-20, the prior art failed to disclose or reasonably suggest a source/drain (S/D) contact structure formed in the dielectric layer and adjacent to the gate structure; and a protection layer formed over the S/D contact structure, wherein a bottom surface of the protection layer is lower than a top surface of the dielectric layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899